       Case 3:20-cv-00362-BSM Document 4 Filed 11/10/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GARY LEON WEBSTER                                                          PLAINTIFF
ADC #114018

v.                        Case No. 3:20-CV-00362-BSM

B.J. SMITH                                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 10th day of November, 2020.


                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
